 



Exhibit 10.3

     
 
  (W. C. M., LLC LOGO) [w27961w2796101.gif]
 
   
 
  December 8, 2006
 
   
 
  Wachovia Capital Markets, LLC
 
  201 South College Street
 
  Charlotte, NC 28288
 
  Attention: Equity Derivatives
 
  Telephone No.: 212 214 6100
 
  Facsimile No.: 212 214 5913

First Potomac Realty Investment Limited Partnership
ATTN: Barry H. Bass
7600 Wisconsin Ave, 11th Floor
Bethesda, MD 20814
Telephone: 301-986-9200
Fax: 301-986-5554
Ladies and Gentlemen:
     Reference is made to the following transactions between First Potomac
Realty Investment Limited Partnership (“Counterparty”), First Potomac Realty
Trust (“Parent”), and Wachovia Bank, National Association (“Wachovia”):

  (i)   the issuance by Counterparty of $110,000,000 principal amount of 4.0%
Exchangeable Senior Notes due 2011 (the “Exchangeable Notes”) and an additional
issuance of up to $15,000,000 principal amount of Exchangeable Notes (the
“Over-Allotment Note Issuance”) as set forth in the related Purchase Agreement
among Counterparty, Parent and Wachovia Capital Markets, LLC., as representative
of the Initial Purchasers named therein, dated as of December 5, 2006 (the
“Purchase Agreement”); and     (ii)   a capped call option transaction among
Wachovia, acting through the agency of Wachovia Capital Markets, LLC (the
“Agent”), Counterparty and Parent relating to the Over-Allotment Note Issuance
(the “Transaction”), to be entered into among Wachovia, acting through the
Agent, Counterparty and Parent pursuant to an amendment to or an ISDA
confirmation (the “Over-Allotment Call Option Confirmation”) substantially
identical to the ISDA confirmation dated as of December 5, 2006 relating to the
capped call option transaction between Wachovia, acting through the Agent,
Counterparty and Parent (the “Initial Call Option Confirmation”).

 



--------------------------------------------------------------------------------



 



     Counterparty and Parent acknowledge that (i) Wachovia, acting through the
Agent, Counterparty and Parent propose entering into the Transaction in
connection with the Over-Allotment Note Issuance, and (ii) Wachovia, acting
through the Agent, or the Agent will enter into certain hedging activities in
connection with the Transaction.
     Counterparty and Parent further acknowledge and agree that all purchases of
shares of common stock, par value $0.001 per share, of Parent (the “Shares”)
pursuant to hedging activities in connection with the Transaction made by
Wachovia or the Agent shall be made in Wachovia’s or the Agent’s sole discretion
as to price, quantity and timing of executions and for Wachovia’s or the Agent’s
own account. Each of Counterparty and Parent further acknowledges and agrees
that it is entering into this letter agreement in good faith and not as part of
a plan or scheme to evade the prohibitions of Rule 10b-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or other applicable
securities laws. It is the intent of the parties that this letter agreement
complies with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act, and this letter agreement shall be interpreted to comply with the
requirements thereof.
     Each of Counterparty and Parent further acknowledges and agrees that it
does not have authority, influence or control over any purchases of Shares
pursuant to the hedging activities in connection with the Transaction effected
by Wachovia or the Agent pursuant to this letter agreement and Counterparty and
Parent will not attempt to exercise any authority, influence or control over
such purchases. Each of the Agent and Wachovia agrees that it shall not seek
advice from Counterparty or Parent with respect to the manner in which the Agent
or Wachovia effects any purchases under this letter agreement. Counterparty and
Parent hereby agree not to, directly or indirectly, communicate any information
relating to the Shares to any employee of Wachovia, the Agent or of any their
affiliates, other than to Mary Lou Guttmann or Michael Golden of the Wachovia
legal department or any other persons acting in their capacity.
     In connection with the execution of this letter agreement, the
representations and warranties of Counterparty and Parent contained in
Sections 8(a), (b), (c), (e) and (f) and Sections 9(e) and (f) of the Initial
Call Option Confirmation are incorporated herein by reference and, to the extent
applicable, are deemed to be made by Counterparty or Parent on the date hereof,
with all references to the “Transaction” and “Confirmation” in such
representations being deemed to be references to this letter agreement.
     Each of Counterparty and Parent hereby further represents and warrants to
Wachovia as of the date hereof that neither Counterparty nor Parent is on the
date hereof engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty or Parent, as
applicable, assuming distribution of the Exchangeable Notes has been completed
by the Initial Purchasers (as defined in the Purchase Agreement), other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Neither Counterparty nor Parent
shall, until Wachovia advises them that it has completed the purchases of Shares
referred to above (the “Closing Date”), engage in any such distribution.

2



--------------------------------------------------------------------------------



 



     Each of Counterparty and Parent hereby further represents and warrants to
Wachovia that entering into this letter agreement, the Transaction and any
hedging related Share purchases by Wachovia or the Agent do not conflict with or
result in a breach of any internal policies of Counterparty or Parent, including
without limitation any internal policies of Counterparty or Parent with respect
to trading in Shares during earnings blackout periods.
     In addition, Counterparty and Parent represent that, except as disclosed in
writing by Counterparty or Parent to Wachovia or as described in the offering
memorandum relating to the Exchangeable Notes, neither Parent nor any of its
affiliates has purchased any Shares in purchases of blocks (as contemplated by
Rule 10b-18 under the Securities Exchange Act, of 1934, as amended (the
“Exchange Act”)) during each of the four calendar weeks preceding the date
hereof. Counterparty and Parent further covenant and agree that neither it nor
any of its affiliates will purchase any Shares prior to the Closing Date (or the
Early Unwind Date if the Closing Date does not occur prior to the Early Unwind
Date); provided, however, that notwithstanding anything to the contrary provided
herein Parent may prior to the Closing Date (or the Early Unwind Date if the
Closing Date does not occur prior to the Early Unwind Date) purchase Shares in
privately negotiated transactions from officers, directors and employees of
Parent in connection with the vesting of restricted stock of Parent.
     Based on the foregoing, each of Counterparty, Parent and Wachovia,
intending to be legally bound, hereby acknowledges and agrees that in the event
that the sale of the Over-Allotment Note Issuance is not consummated by the
close of business in New York on December 11, 2006 (or such later date as agreed
upon by the parties) (December 11, 2006 or such later date as agreed upon being
the “Early Unwind Date”), (i) this letter agreement shall automatically
terminate (the “Early Unwind”) on such Early Unwind Date and all of the
respective rights and obligations of Wachovia, Counterparty and Parent under
this letter agreement shall be cancelled and terminated, (ii) Counterparty shall
repurchase from Wachovia or the Agent any Shares acquired by Wachovia or the
Agent in connection with the establishment of Wachovia’s hedge position with
respect to the Transaction at Wachovia’s or the Agent’s actual cost of acquiring
such Shares (as determined by Wachovia in its sole discretion) and (iii) each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with this letter agreement except for Counterparty’s obligation under the
provisions of (ii) above or the Transaction either prior to or after the Early
Unwind Date; provided, however, that if the Early Unwind results from the event
described above as a result of the failure by Wachovia or any affiliate thereof
to perform its obligations in respect of such event, Counterparty shall not be
obligated under the provisions of (ii) above.

3



--------------------------------------------------------------------------------



 



     Please indicate your agreement with the terms set forth in this letter by
signing below.

            Very truly yours,

Wachovia Capital Markets, LLC.,
     as agent for Wachovia Bank, National Association
      By:   /s/ Cathleen Burke       Name:   Cathleen Burke        Title:  
Managing Director       

Acknowledged and Agreed:
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

         
By:
  /s/ Barry H. Bass    
 
        Authorized Signatory     Name: Barry H. Bass
            Executive Vice President & CFO

FIRST POTOMAC REALTY TRUST

         
By:
  /s/ Barry H. Bass    
 
        Authorized Signatory     Name: Barry H. Bass
            Executive Vice President & CFO

Capped Call Confirmation Side Letter

